ANDEBSON, J.
The trial court did not err in refusing to quash the venire or in putting the defendant on trial upon same. The second copy served on the defendant was in time, and contained a list of the jurors drawn and summoned as provided by law.
There was no error in the oral charge of the court excepted to, as the state had the right to show murder, whether under section 7084 or section 7086 of the Code of 1907. The defendant was indicted for murder in the first , degree, and a conviction could be properly had thereunder for any lower degree of the offense, notwithstanding a separate form may be prescribed under section 7086, Code 1907. — Scales v. State, 96 Ala. 75, 11 South. 121.
The trial court committed no reversible error in ruling upon the evidence, or in refusing the general charge requested by the defendant.
The judgment of the city court is affirmed.
Tyson, C. J., and Simpson and Denson, JJ., concur.